295 Ga. 118
FINAL COPY

                  S14A0534. WHEELER v. THE STATE.


      THOMPSON, Chief Justice.

      Following a jury trial, appellant Martin Wheeler was convicted of malice

murder and aggravated assault in connection with the death of Pearl Johnson.

His convictions were affirmed by this Court on appeal. See Wheeler v. State,

290 Ga. 817 (725 SE2d 580) (2012). In August 2013, appellant filed a motion

in arrest of judgment which the trial court denied. Appellant appealed, and we

affirm.

      Appellant challenges the trial court’s denial of his motion in arrest of

judgment in which he challenged the sufficiency of the evidence and alleged

prosecutorial and judicial misconduct and violations of his fourth, fifth, sixth

and fourteenth amendment rights during trial.       Judgments on appellant’s

convictions were entered on September 19, 2007, however, and his motion in

arrest of judgment was filed on August 21, 2013, more than six years after his

judgments were entered. A motion in arrest of judgment must be filed within

the term of court in which the judgment was rendered. OCGA § 17-9-61 (b).
Accordingly, appellant’s motion was not timely filed, and we do not address the

merits, if any, of his motion. See Dasher v. State, 285 Ga. 308 (2) (676 SE2d

181) (2009); Mitchell v. State, 282 Ga. 416 (3) (651 SE2d 49) (2007).

      Judgment affirmed. All the Justices concur.



                           Decided April 22, 2014.

      Murder, etc. Grady Superior Court. Before Judge Cato.

      Martin Wheeler, pro se.

      Joseph K. Mulholland, District Attorney, Samuel S. Olens, Attorney

General, Patricia B. Attaway Burton, Deputy Attorney General, Paula K. Smith,

Senior Assistant Attorney General, for appellee.




                                      2
3